Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/08/2022 has been entered. Claims 1-14 remain pending in the application.  Applicant’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/11/2022.  New grounds of rejections necessitated by amendments are discussed below. 

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tawa et al. (Tawa et al., “Application of 300× Enhanced Fluorescence on a Plasmonic Chip Modified with a Bispecific Antibody to a Sensitive Immunosensor”, 2013, ACS Appl. Mater. Interfaces, 5, 17, 8628-8632).
Regarding claim 1, Tawa teaches a metal microscopic structure  (Fig. 1) comprising: 
a base member (interpreted as the “UV-curable resin” and Cr film on the UV-curable resin in Fig. 1c) including multiple protrusions arrayed at predetermined intervals (Fig. 1b shows the protrusions arrayed at predetermined intervals); and 
multiple projections made of a metal film covering the base member (Fig. 1c shows projections above the protrusions of the UV-curable resin, wherein the projections are made of ZnO, Cr, Ag, which covers the UV-curable resin layer and Cr film) and capable of generating surface plasmons upon irradiation with light (abstract teaches the plasmonic chip is capable of generating resonance), 
wherein a film thickness of the metal film positioned in a bottom portion of a gap between every adjacent two of the multiple projections is greater than a height of the multiple protrusions (Fig. 1c shows the ZnO,Cr,Ag layer positioned in a bottom portion of the gap is greater than the height of the middle protrusion) and is more than or equal to 90% and less than or equal to 100% of a film thickness of the metal film deposited on top portions of the multiple protrusions (Fig. 1c shows the height of the ZnO,Cr,Ag layer positioned in the bottom portion of the gap is about equal to 100% of the ZnO,Cr,Ag layer positioned on top of the protrusion), 
the metal film includes a first metal film (Fig. 1c, Ag film) in contact with the multiple projections (the Ag film is in contact with the multiple projections, i.e. the Cr film and UV-curable resin) and a second metal film (Cr film that is disposed on the Ag film) disposed on the first metal film, and
a thickness of the second metal film is smaller than a thickness of the first metal film on top portions of the multiple protrusions (Fig. 1c shows the thickness of the Cr film smaller than a thickness of the Ag film on the top portions of the multiple protrusions).
Regarding claim 2, Tawa further teaches wherein a vertical sectional shape of each of the multiple projections is a forward tapered shape (Fig. 1c shows the ZnO,Cr,Ag portion above the UV-curable resin projection to have a forward tapered shape).
Regarding claim 6, Tawa further teaches wherein the metal film is made of gold, silver, copper, aluminum, or an alloy containing gold, silver, copper, or aluminum as a main component (Fig. 1c shows Ag being the main component of the metal film).
Regarding claim 7, Tawa teaches detection device comprising the metal microscopic structure according to Claim 1 (abstract; see above claim 1); 
an inlet guide (page 8629, section “Samples for Immunoassay” teaches a cover glass was attached to the substrates and a sample solution was introduced to the cover glass, wherein the portion that the sample enters the cover glass is interpreted as the “inlet guide”) capable of introducing both a sample containing an analyte and a luminous body to the metal microscopic structure (page 8629, section “Samples for Immunoassay” teaches a sample containing cy-5-sEGFR and antibodies was introduced to the cover glass);
a light source (page 8629, section “Optical Measurement”, “laser beam”) capable of emitting light with which the metal microscopic structure and a bound body of the analyte and the luminous body are irradiated; and 
an optical detector (page 8629, section “Optical Measurement”, “photodiode”, “photomultiplier tube”) capable of detecting light emitted from the luminous body that has been excited by the light emitted from the light source.
Regarding claim 9, Tawa further teaches wherein a wavelength of the light emitted from the light source is longer than or equal to 400 nm and shorter than or equal to 850 nm (page 8629, section “Optical Measurement”, “632.8 nm”), and a wavelength of the light detected by the optical detector is longer than or equal to 400 nm and shorter than or equal to 850 nm (page 8629, section “Optical Measurement” teaches a filter with a cut-off wavelength of about 670 nm was used, which implies the detector measured a wavelength of about 670 nm).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tawa as applied to claim 7 above, and further in view of Chang et al. (Chang et al., “Detection of swine-origin influenza A (H1N1) viruses using a localized surface plasmon coupled fluorescence fiber-optic biosensor”, 2010, Biosensors and Bioelectronics, 26, 3, 1068-1073).
Regarding claim 8, Tawa further teaches the device further comprising: 
a first antibody (page 8629, section “Samples for Immunoassay”, “anti-ZnO”) that has been immobilized onto the metal microscopic structure (page 8629, section “Samples for Immunoassay” teaches the antibody can bind to the ZnO layer; Fig. 3) and 
a second antibody (page 8629, section “Samples for Immunoassay, “anti-EGFR”).
Tawa teaches that the plasmonic chip can be developed in the future to be a sandwich assay, wherein the detection antibody can be used without fluorescently labeling the analyte (page 8632, first paragraph). Tawa teaches the plasmonic chip provides for high detection sensitivity and good reproducibility (page 8632, section “Conclusion”). Tawa fails to teach the first antibody has a property of specifically binding to the analyte wherein the analyte is a virus or a component of the virus; and the second antibody that has a property of specifically binding to the analyte specifically bound to the first antibody and that has been labeled with the luminous body. Tawa teaches the importance of detecting viruses (page 1069, left column, first paragraph).
	Chang teaches a surface plasmon coupled fluorescence fiber-optic biosensor for detection of swine-origin influenza A viruses (abstract). Chang teaches the biosensor comprises a first antibody (page 1070, section 2.6, “capture antibody”) that has a property of specifically binding to the analyte (page 1070, section 2.6 teaches the capture antibody binds to the S-OIV) and that has been immobilized onto the optical fiber (page 1070, section 2.6), wherein the analyte is a virus or a component of the virus (S-OIV); and a second antibody that has a property of specifically binding to the analyte specifically bound to the first antibody and that has been labeled with the luminous body (page 1070, section 2.7 teaches different a-H1 antibody that has been labeled with Atto633, wherein the antibody binds to the S-OIV). 
	Since Chang teaches surface plasmon sensors, similar to Tawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tawa to incorporate the teachings of Chang to provide Tawa’s plasmonic chip as a sandwich assay, wherein the first antibody has a property of specifically binding to the analyte wherein the analyte is a virus or a component of the virus; and the second antibody that has a property of specifically binding to the analyte specifically bound to the first antibody and that has been labeled with the luminous body. Doing so would have utilized known immunoassay configurations as taught by Chang, which would have a reasonable expectation of providing a sensitive and reproducible plasmonic chip for detecting viruses.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tawa as applied to claim 1 above, and further in view of Shinozaki et al. (JP 2017181308 A).
Regarding claim 10, Tawa fails to explicitly teach wherein the second metal film has a smaller surface roughness than the first metal film.
Shinozaki teaches a metal nanostructure array for high Raman scattering intensity enhancement (abstract). Shinozaki teaches a base material (Fig. 2, element 1) comprising protrusions (21) and a metal film (22). Shinozaki teaches the metal film covers the base and the metal film can have a surface roughness to improve the electric field enhancement effect and increase the enhancement of Raman scattering intensity (paragraph [0032]).
Since Shinozaki teaches metal microscopic structures, similar to Tawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tawa to incorporate the teachings of Shinozaki to provide the second metal film has a smaller surface roughness than the first metal film (i.e. providing the surface roughness of the metal film that is in contact with the base member with increased roughness). Doing so would improve the electric field enhancement effect and increase the enhancement of Raman scattering intensity as taught by Shinoazki. 
Furthermore, one of ordinary skill in the art would have modified Tawa to incorporate the teachings of Shinozaki to provide the second metal film has a smaller surface roughness than the first metal film through routine experimentation (see MPEP 2144.05 (II)(A)) to optimize the detection ability of the plasmonic chip of Tawa or to improve layering of the multiple layers of the metal films. 

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tawa as applied to claim 1 above.
Regarding claim 11, it appears that Tawa wherein the film thickness of the metal film positioned in the bottom portion of the gap between every adjacent two of the multiple projections is more than or equal to 90% and less than 100% of the film thickness of the metal film deposited on the top portions of the multiple protrusions (Fig. 1c shows the height of the ZnO,Cr,Ag layer positioned in the bottom portion of the gap is about equal to 100% of the ZnO,Cr,Ag layer positioned on top of the protrusion; wherein “about equal” is interpreted as near or equal to 100%, wherein values such as 99.9% would be about equal to 100%, but also less than 100%).
If it is determined that Tawa fails to teach wherein the film thickness of the metal film positioned in the bottom portion of the gap between every adjacent two of the multiple projections is more than or equal to 90% and less than 100% of the film thickness of the metal film deposited on the top portions of the multiple protrusions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tawa to arrive at the claimed invention through routine experimentation (see In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Williams, 36 F.2d 436, 438 (CCPA 1929)) to optimize the sizing/shape of the projections for optimal detection of fluorescence signal. 

Allowable Subject Matter
Claims 3-5 remain objected to as being dependent upon a rejected base claim.
Claims 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Previously allowable claims 3-5 have been rewritten in independent form, see claims 12-14 respectively, to include all of the limitations of the base claim and any intervening claims. Thus, claims 12-14 are deemed allowable. See Non-Final Rejection filed 04/11/2022, pages 9-12.

Response to Arguments
Applicant's arguments filed 07/08/2022, regarding claim 1, have been fully considered but they are not persuasive. 
In regards to applicant’s argument that none of the cited references disclose or suggest the metal film includes a first metal film in contact with the multiple projections and a second metal film disposed on the first metal film, and a thickness of the second metal film is smaller than a thickness of the first metal film on top portions of the multiple protrusions, the examiner respectfully disagrees.
Tawa (Fig. 1c) teaches a base member (interpreted as the “UV-curable resin” and Cr film on the UV-curable resin in Fig. 1c) including multiple protrusions arrayed at predetermined intervals (Fig. 1b shows the protrusions arrayed at predetermined intervals); and multiple projections made of a metal film covering the base member (Fig. 1c shows projections above the protrusions of the UV-curable resin, wherein the projections are made of ZnO, Cr, Ag, which covers the UV-curable resin layer and Cr film). Thus, Tawa teaches the metal film includes a first metal film (Fig. 1c, Ag film) in contact with the multiple projections (the Ag film is in contact with the multiple projections, i.e. the Cr film and UV-curable resin) and a second metal film (Cr film that is disposed on the Ag film) disposed on the first metal film, and a thickness of the second metal film is smaller than a thickness of the first metal film on top portions of the multiple protrusions (Fig. 1c shows the thickness of the Cr film smaller than a thickness of the Ag film on the top portions of the multiple protrusions).
	Note that the first metal film is interpreted as the Ag film in Fig. 1c, which is in contact with the Cr film that is interpreted as part of the “base member”; the Ag film is thicker than the Cr film disposed on the Ag film. Thus, Tawa reads on the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798